1

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT
8                                    CENTRAL DISTRICT OF CALIFORNIA
9                                             WESTERN DIVISION
10

11   MARK COOPER,                                 )   No. CV 18-4753-RGK (PLA)
                                                  )
12                         Petitioner,            )   JUDGMENT
                                                  )
13                v.                              )
                                                  )
14   JEFFERSON B. SESSIONS, III,                  )
     ATTORNEY GENERAL,                            )
15                                                )
                           Respondent.            )
16                                                )
17

18         Pursuant       to   the    Order   Accepting   the    Magistrate   Judge’s   Report   and
19   Recommendation, IT IS ADJUDGED that the Petition in this matter is denied and dismissed
20   without prejudice.
21

22   DATED: November 8, 2018
23
                                                                HONORABLE R. GARY KLAUSNER
24                                                              UNITED STATES DISTRICT JUDGE
25

26

27

28
